                   Case 4:19-cv-04980-HSG Document 27 Filed 08/23/19 Page 1 of 2
                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     /$&/,1,&$ '( /$ 5$=$ HW DO
                                                        &DVH1R4:19-cv-04980-HSG
                                                                               BB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
              v.
                                                        PRO HAC VICE
    '21$/' - 75803 HW DO                            (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I,0D[ :ROVRQ                             , an active member in good standing of the bar of
     0' DQG '&                  , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 3ODLQWLIIV                                   in the
                                                                1LFKRODV (VSLULWX
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      32 %R[                                        :LOVKLUH %OYG  
    :DVKLQJWRQ '&                               /RV $QJHOHV &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    ZROVRQ#QLOFRUJ                                     HVSLULWX#QLOFRUJ
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:  '& .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                                   V 0D[ :ROVRQ
                                                                         APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 0D[ :ROVRQ                                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the p
                                                                 party.
                                                                     y

   Dated: 8/23/2019
                                                              UNITED
                                                                   D STATES DISTRICT JUDGE Oc
                                                                                           October
                                                                                            ctobe
                                                                                             tobe
                                                                                             tober 2012
                                                                                                   20

     PRO HAC VICE APPLICATION & ORDER
Case 4:19-cv-04980-HSG Document 27 Filed 08/23/19 Page 2 of 2
